Citation Nr: 0102751	
Decision Date: 01/30/01    Archive Date: 02/02/01	

DOCKET NO.  96-23 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a foot disability 
and a left arm disability including residuals of frostbite of 
the hand and fingers.

2.  Entitlement to an increased (compensable) evaluation for 
an abdominal scar, postoperative ileal resection.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from March 1972 to December 
1986.  In a September 1994 rating action the Department of 
Veterans Affairs (VA) Regional Office Cleveland, Ohio, denied 
entitlement to service connection for a foot disability, a 
left arm disability and residuals of frostbite of the hand 
and fingers and denied compensable evaluations for an 
abdominal scar, postoperative segmental ileal resection for 
small bowel resection and residuals of a fracture of the 
right fifth finger.  The appellant appealed from the denials 
of service connection and from the evaluations assigned for 
the service-connected disabilities.  

The case was initially before the Board of Veterans' Appeals 
(Board) in March 1998 when the Board denied entitlement to an 
increased (compensable) evaluation for residuals of a 
fracture of the veteran's right fifth finger.  The Board 
remanded the remaining issues to the regional office for 
further development.  The case was again before the Board in 
February 2000 when the case was again remanded for further 
action.  In November 2000 the veteran was afforded a video 
conference hearing before a member of the Board.  During the 
hearing it was determined that the veteran's claims for 
service connection for a left arm disability and residuals of 
frostbite of the hand and fingers were interrelated and 
should be considered as a single claim for service connection 
for a left arm disability, including residuals of frostbite 
of the hand and fingers.  The issue has been characterized 
accordingly.  The case is again before the Board for further 
appellate consideration.  

During the November 2000 video conference hearing, the 
veteran claimed service connection for residuals of a 
hysterectomy.  That matter is not in an appellate status and 
is referred to the regional office for appropriate action.  

The record further reflects that in a June 2000 rating action 
the regional office held that new and material evidence 
sufficient to reopen a claim of service connection for a low 
back condition had not been submitted.  The regional office 
also denied entitlement to service connection for a bilateral 
knee disability.  In November 2000 the veteran filed a notice 
of disagreement with those decisions.  She has not been 
provided a statement of the case on those questions.  
Accordingly, those issues will be remanded by the Board to 
the regional office for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  During service, the appellant complained of numbness and 
stiffness of her left upper extremity in cold weather and 
painful legs and feet.

3.  When the veteran was examined for separation from 
military service, clinical evaluation of the upper and lower 
extremities and feet was reported to be normal.

4.  When the veteran was examined by the VA in September 1994 
bilateral pes planus was diagnosed.  There was no diagnosis 
of a disability of the left upper extremity.  

5.  Subsequent VA and private medical examinations have 
reflected various foot disabilities including pes valgoplanus 
and plantar fasciitis.  The recent VA examinations have not 
demonstrated any objective pathology involving the veteran's 
left upper extremity.

6.  The veteran's current bilateral foot disabilities were 
not present during her active military service or for many 
years after her separation from service and did not have 
their origin during service.

7.  The veteran's abdominal scar is well healed and has not 
been shown to be tender or painful or to result in any 
functional limitation.  Adhesions of the peritoneum, if 
present, are no more than mild in nature.


CONCLUSIONS OF LAW

1.  The veteran does not have a foot disability or a left arm 
disability, including residuals of frostbite of the hand and 
fingers that were incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(b) (2000).

2.  An increased (compensable) evaluation for an abdominal 
scar, postoperative ileal resection, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Codes 7301, 7803, 7804, 7805 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that in connection with the veteran's 
claims, the regional office requested any additional service 
medical records of the veteran but was informed by the 
National Personnel Records Center in May 1998 that no 
additional service medical records were available.  In 
addition, the regional office also obtained relevant private 
medical records of treatment of the veteran and afforded the 
veteran VA examinations.  Accordingly, the Board considers 
that all necessary notice has been furnished and that the VA 
duty to assist the veteran with regard to her claims has been 
fulfilled.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, (2000) (to be codified at 38 
U.S.C. §§ 5103 and 5103A).  


I.  The Claims for Service Connection for a Foot Disability
and a Left Arm Disability Including Residuals
of Frostbite of the Hand and Fingers

The veteran's service medical records reflect that, in 
October 1986, she complained of left upper extremity numbness 
and stiffness after being in formation in cold weather.  When 
she was examined for separation from service in November 1986 
she reported on a medical history form that her legs and feet 
were painful and that when it became extremely cold, her left 
arm became numb.  On the report of medical examination, the 
clinical evaluation of the upper and lower extremities and 
feet was reported to be normal.

The veteran's initial claim for VA disability benefits was 
submitted in October 1987.  She referred to low back, right 
arm and shoulder problems.

When the veteran was examined by the VA in November 1987 she 
reported back problems in service.  She also indicated that 
her right shoulder and arm would become stiff when the 
temperature dropped.  On examination of the musculoskeletal 
system, the back was normal in all parameters.  There was no 
limitation of motion of the extremities.

In a January 1988 rating action service connection was denied 
for low back and right shoulder and arm conditions on the 
basis that those conditions had not been found on the 
previous examination.  

In March 1994 the veteran submitted a claim for service 
connection for the conditions currently at issue.  She also 
claimed an increased evaluation for her service-connected 
conditions.

When the veteran was examined by the VA in May 1994 she 
complained of stiffness in her left hand, fingers and arm 
when exposed to extreme cold weather.  She also related that 
her right foot would swell and throb and she had cramps with 
spasms in both legs.  

On physical examination there was only a very slight loss of 
extension of the distal interphalangeal joint of the right 
small finger.  The remainder of the examination of the right 
hand was within normal limits with a full range of motion and 
no evident residual trauma.  Specific examination of the left 
arm failed to reveal focal findings.  The veteran stated that 
a test tended to cause a sensation of numbness in the region 
of the triceps of the left elbow.  The distal pulse appeared 
satisfactory and circulation appeared to be within normal 
limits.  It was indicated that no specific physical findings 
were related to the left upper extremity.

It was further indicated that muscle testing of the left and 
right upper extremities showed no atrophy and no loss of hand 
function.  There was full strength of the large muscle groups 
of the left and right upper extremities.  Examination of both 
feet indicated that there were tight heel cords bilaterally.  
There was collapse of the arch bilaterally with prominence of 
the navicular bone while standing.  X-ray study was 
consistent with pes planus.  The impressions were minimal 
residual of fracture of the right finger and bilateral pes 
planus.  The examiner noted that he did not have the 
veteran's records for review and that historically she 
complained of foot pain but did not have examinations for her 
feet.  The examiner related that whether or not pes planus 
accumulated from service or developed since could not be 
determined.

The examiner further stated that his overall impression was 
that the veteran's foot condition had developed slowly with 
time, with some related to a period of service and some since 
service.  He indicated that she was currently on a job that 
required standing and that was aggravating her foot condition 
as well.  

It was further indicated that examination of the left upper 
extremity failed to reveal specific neurologic or vascular 
changes.  It was stated that, symptomatically, she had 
symptoms consistent with status post frostbite or carpal 
tunnel syndrome.  It was indicated that further evaluations 
could include neurologic testing of the left upper extremity 
with an electromyogram or possibly thermography.  

VA outpatient treatment records were later received by the 
regional office reflecting that the veteran was treated in 
1994 and 1995 for foot problems.  An assessment was made of 
plantar fasciitis.

In March 1997 the regional office received records from the 
Bergmann Orthotic Laboratory reflecting the veteran's 
treatment in 1995 and 1996 for foot problems.  The 
impressions included pes planus and myofascitis.  

The veteran was afforded a VA examination in March 2000.  The 
veteran stated that on occasion she was hypersensitive to 
cold and hot weather.  It was stated that there was no 
history of Raynaud's phenomenon.  There was no excessive 
sweating but the veteran did complain of occasional 
paresthesias and numbness.  Range of motion of the fingers 
was full and the grasp was normal.  Her grip was normal.  
There was no edema or thinning or thickening of the skin.  
Her current treatment consisted of massage and application of 
an ointment.  It was stated that her peripheral pulses were 
normal.  It was noted that an electromyogram and Doppler 
studies were normal.  A diagnosis was made of an old history 
of cold injury to the left hand and arm.  There was 
subjective residual pain, stiffness and numbness of the hand.  
The examiner commented that it was unlikely that Raynaud's 
phenomenon was seen unilaterally in one extremity.  The 
examiner stated that the pain might still be likely to an old 
history of a cold injury to the left upper extremity.  

The veteran was afforded a VA neurological examination in 
April 2000.  The examiner noted having the veteran's claims 
folder for review.  Her chief complaint was tingling and 
throbbing in her hands and feet with stiffness and pain.  
Those episodes occurred more frequently when her limbs were 
cold but she would occasionally awaken with tingling and 
throbbing hands and those episodes could also come on during 
the day during normal activities.  After these symptoms 
resolved she was back to normal.  The episodes occurred about 
every other day.  They seemed to be worse in the left arm 
than the right arm but her legs were about the same in 
frequency and intensity.  The veteran believed that the 
episodes were a result of a frostbite injury while she was on 
active duty.  

Motor examination showed her muscles to have good bulk.  
There was no atrophy or fasciculations.  Muscle tone was 
normal.  Sensation was intact to position and vibration.  
Pinprick examination had many variable responses and was 
considered probably normal.  The examiner could not 
consistently demonstrate any stocking- and glove-type 
distribution associated with peripheral neuropathy.  The 
reflexes were all intact at two plus throughout.  The 
plantares were down going.  There were no cerebellar signs.  
Her gait was narrow-based and she turned easily.  She could 
walk well on her heels and toes.  Tinel's sign was absent at 
the wrist and elbow.  There was no edema in the limbs and no 
discoloration of the nails.  There was no clubbing or 
cyanosis.  There was no pain or throbbing during the 
examination.  The impression was that the neurologic 
examination was normal.  The examiner commented that the 
veteran's symptoms appeared to be a Raynaud's phenomenon.  
The examiner stated that a consultation with a rheumatologist 
or other expert in that area might be indicated.  

The veteran was afforded another examination in May 2000.  
The examiner had her claims file for review.  She complained 
of swelling, burning and middle arch pain in both feet for 
several years.  In October 1996 she was diagnosed with 
plantar fasciitis.  She denied any surgery or injury to the 
feet.  She stated that the pain had been present on walking 
and standing on intermittent occasions.  On physical 
examination she had normal anatomical position of both feet.  
Range of motion of the digits one to five bilaterally was 
within normal limits.  On strength testing there was plus 4/5 
movement with gravity of digits one through five bilaterally 
and strength was plus 3/5 with movement against resistance of 
digits one through five bilaterally.  There was slight 
tenderness on palpation of the middle arch on both feet.  She 
exhibited a normal gait and absence of functional limitations 
of both feet on standing and walking.  There were no 
calluses, breakdown or unusual shoe wear.  On vascular 
examination epicritic sensation was intact bilaterally.  The 
dorsalis pedis and posterior tibial pulses were plus 2/4 
bilaterally.  Capillary fill time was less than three seconds 
for all digits of the feet.  The veteran's posture on 
standing, squatting, supination, pronation, rising on the 
toes and heels was within normal limits.  On standing 
moderate pronation of both feet was observed.  On rising on 
her toes the heel everted bilaterally on both feet.  The flat 
feet were reducible passively.  She had a normal Achilles on 
nonweight bearing and moderate pronation on weight bearing.  
The Achilles tendon alignment could be corrected by 
manipulation.  There was negative pain on manipulation.  
X-ray studies of the feet showed hammertoes bilaterally.  
Diagnoses were made of pes valgoplanus of the feet and 
plantar fasciitis of the feet. 

The veteran was afforded a VA electromyogram in April 2000.  
The study of the left upper extremity failed to reveal any 
electrophysiological evidence of any lower motor neuron 
pathology.  The study was considered normal.  

In July 2000 the veteran provided copies of her service 
medical records including the October 1986 record reflecting 
her complaint of left upper extremity numbness and stiffness 
after being in formation in cold weather.  She also provided 
copies of the VA outpatient treatment records dated in 1994 
and 1995 reflecting treatment for foot problems.  

During the November 2000 video conference hearing, the 
veteran testified that she had muscle spasms involving both 
feet.  She stated that her arches had fallen.  She related 
that she had had problems with her feet during service and 
that she had been told to go home and soak her feet in Epsom 
salts and wear thick socks.  The veteran related that after 
her separation from service her mother who was a nurse 
assisted her in caring for her feet.  She stated that she had 
initially received VA treatment for her feet in 1994 and 
1995.  She had gone to private doctors prior to that time and 
had been told to soak her feet and use an ointment.  The 
veteran related that she would attempt to obtain copies of 
the private medical treatment.  She indicated that she had 
not been told by a doctor that her current foot problems went 
back to service. 

The veteran further testified that during service while in 
formation the weather was very cold and they were not allowed 
to wear jackets, coats or gloves.  They had stood there for 
about 2 1/2 hours for an inspection.  After the formation her 
left arm, hand and fingers were stiff.  She stated that 
currently when it became cold her fingers would swell and 
throb and her hands would itch and burn.  She stated that 
these symptoms involved mainly her left arm but she had 
recently had pain, tingling and throbbing in both hands.  She 
stated that after service her mother had assisted her with 
the upper extremity problems.  She testified that she had not 
been told by any physician what caused the problems.  

The veteran submitted various medical records at the hearing 
and waived initial consideration of the records by the 
regional office.  The records included copies of her service 
medical records previously submitted and records of her 
treatment at a service department facility from 1990 to 1998 
for various conditions including a contusion of the right 
leg, right hand injury and a back problem.  In March 1998 she 
complained of tightness in the upper left quadrant and across 
the epigastric area.  The abdominal examination was 
essentially negative.  There were no masses and no true 
tenderness.  The records also included VA outpatient 
treatment records dated in 1991 and 1992 reflecting treatment 
for gynecological problems.  

In late November 2000 the veteran advised the Board that she 
had attempted without success to locate any medical records 
regarding treatment from doctors regarding her feet and knees 
for the period from 1989 to 1994.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In this case, the veteran's service medical records reflect 
that she complained of left upper extremity numbness and 
stiffness after being in formation in cold weather and she 
also reported on a medical history form that her legs and 
feet were painful and that, when it became extremely cold, 
her left arm became numb.  However, on the report of her 
medical examination for separation from service in November 
1986 the clinical evaluation of the upper and lower 
extremities and feet was reported to be normal.  

A foot disability, left arm disability or residuals of 
frostbite of the hand and fingers were not demonstrated when 
the veteran was examined by the VA in November 1987.  When 
she was examined by the VA in May 1994 bilateral pes planus 
was diagnosed; however, that was the initial medical report 
of that condition which was a number of years following the 
veteran's separation from military service.  Subsequent 
private medical reports and VA examinations disclosed other 
foot disabilities including plantar fasciitis.  None of the 
medical reports relate her foot problems to service.  In view 
of the extended duration between the veteran's separation 
from military service and the reports of the post service 
foot problems, and the absence of any findings relating any 
foot disorder to service, the Board concludes that the 
veteran's current foot disabilities did not have their onset 
during her period of military service.  It appears, based on 
the evidence, that the veteran's inservice complaints of pain 
regarding her feet related to acute and transitory problems 
that resolved, leaving no residual disability and bearing no 
relationship to her current foot problems.  

The VA examiner who conducted the May 1994 VA examination 
indicated that the veteran's foot problems had developed 
slowly over time with some related to service and some since 
service.  However, that examiner did not have the veteran's 
claims file for review and also reported that she 
historically complained of foot pain and that whether or not 
pes planus came from service could not be determined.  
Subsequent VA examiners had the veteran's claims folder and 
did not report any relationship to service.  We find that the 
VA examinations of April and May 2000 which reviewed the 
complete records and noted her complaints to be more 
persuasive.  The evidence does not establish that any 
disability of the veteran's feet are related to service.  
Under the circumstances, service connection would not be 
warranted for the veteran's current foot disabilities.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).  

With regard to the veteran's claim for service connection for 
a left arm disability, including residuals of frostbite of 
the hand and fingers, the veteran has been examined on 
several occasions by the VA and an organic basis for her 
complaints regarding the left upper extremity has not been 
demonstrated.  The findings on the March 2000 VA examination 
regarding the left upper extremity were normal as were the 
findings on the April 2000 VA neurological examination.  The 
veteran was afforded a VA electromyogram in April 2000 and 
that study was also normal.  The United States Court of 
Appeals for Veterans Claims (Court) has determined that pain, 
in the absence of an underlying and identifiable disorder, 
does not constitute a diagnosis.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  In the absence of any 
current objective pathology to account for the veteran's 
complaints regarding her left upper extremity, there is no 
evidentiary basis which would warrant entitlement to service 
connection for the claimed left arm disability, including 
residuals of frostbite of the hand and fingers.  


II.  The Claim for an Increased (Compensable)
Evaluation for an Abdominal Scar.

The veteran's service medical records reflect that, in early 
1983, she was hospitalized for a small bowel obstruction and 
a segmental ileal resection was performed.  

When the veteran was examined by the VA in November 1987 
there was a 3-inch abdominal scar. 

By rating action dated in January 1988 service connection was 
established for the abdominal scar, postoperative segmental 
ileal resection for small bowel obstruction, rated 
noncompensable.  

When the veteran was examined by the VA in March 2000 the 
veteran complained of spasms on an intermittent basis ever 
since her surgery during service.  She stated her pain was 
mainly located on the left side immediately below the ribs 
and was not related to food intake.  She also noticed that 
she got a crampy pain when bending or twisting and coughing 
made it worse.  She had no complaints of any pain in the 
region of the abdominal scar.  The veteran noted that she had 
had a hysterectomy for uterine fibroids.

Examination of the abdominal scar showed an 18-centimeter 
vertical midline well-healed scar with no evidence of keloid, 
inflammation or tenderness.  Another scar for the 
hysterectomy was also noted with no evidence of tenderness, 
keloid formation or inflammation.  The abdomen was soft and 
nontender with no evidence of hepatosplenomegaly or masses.  
Bowel sounds were present.  There were no peritoneal signs.  
The veteran did complain of a pressure sensation and cramping 
within the abdomen but no physical signs were found.  There 
was no elevation of the abdominal scar or underlying tissue 
loss.  The color of the scar was slightly paler than the 
remainder of the skin.  The diagnosis was old abdominal scar 
secondary to partial small bowel obstruction.  The examiner 
stated that there was subjective intermittent spasmodic pain 
but no objective signs.  Intra-abdominal adhesions secondary 
to the previous surgery could not be ruled out.

During the November 2000 video conference hearing, the 
veteran testified that her problems did not emanate so much 
from the scar but from additional disability inside the 
abdomen.  She stated that she had stomach spasms.  

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration or which are tender 
and painful on objective demonstration.  Scars may also be 
evaluated on the basis of any related limitation of function 
of the body part which they affect.  38 C.F.R. Part 4, Codes 
7803, 7804, 7805.  

A noncompensable evaluation is warranted for mild adhesions 
of the peritoneum.  A 10 percent evaluation requires moderate 
adhesions with pulling pain on attempting work or pulling 
pain which is aggravated by movements of the body, or with 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension.  
38 C.F.R. Part 4, Code 7301.  The note under Diagnostic Code 
7301 provides that ratings for adhesions will be considered 
when there is a history of operative or other traumatic or 
infectious (intro-abdominal) process and at least two of the 
following: disturbance of motility, actual partial 
obstruction, reflex disturbances, presence of pain.

When the veteran was afforded the VA examination in March 
2000 she had no complaints of any pain in the region of the 
abdominal scar.  Examination of the scar showed that it was 
well healed with no evidence of keloid formation, 
inflammation or tenderness.  Her abdomen was soft and 
nontender with no evidence of hepatosplenomegaly or masses.  
Although the veteran complained of a pressure sensation and 
cramping within the abdomen no physical signs were found.  
There was no elevation of the abdominal scar or underlying 
tissue loss.  Thus, the abdominal scar has not been shown to 
be tender or painful or have resulted in a limitation of 
function.  Accordingly, under the circumstances, a 
compensable evaluation for the abdominal scar would not be in 
order under any of the applicable rating schedule provisions 
pertaining to scars. 

As noted above, during the March 2000 examination, the 
veteran complained of a pressure sensation and cramping 
within the abdomen and the examiner indicated that intra-
abdominal adhesions secondary to the veteran's previous 
surgery could not be ruled out.  During the November 2000 
video conference hearing she stated that she had stomach 
spasms.  Thus, her abdominal disorder may also be evaluated 
under Diagnostic Code 7301.  However, as noted previously, no 
physical signs were found on the March 2000 VA examination.  
As discussed above, the note under Diagnostic Code 7301 
provides that ratings for adhesions will be considered when 
there is a history of operative or other traumatic or 
infectious (intro-abdominal) process and at least two of the 
following: disturbance of motility, actual partial 
obstruction, reflex disturbances, presence of pain.  The VA 
examinations have not disclosed at least two of the foregoing 
symptoms to support an increased (compensable) rating.  The 
evidence in this case does not establish that the veteran's 
abdominal adhesions, if present, are productive of more than 
mild disability.  Thus, entitlement to a compensable 
evaluation under the provisions of Diagnostic Code 7301 would 
not be in order.  It should be noted parenthetically that the 
veteran has claimed service connection for residuals of a 
hysterectomy and some of her abdominal complaints may be 
related to that surgery.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue 
regarding any of the matters on appeal.  38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for a foot disability and a 
left arm disability, including residuals of frostbite of the 
hand and fingers is not established.  Entitlement to an 
increased (compensable) evaluation for an abdominal scar, 
postoperative ileal resection, is not established.  The 
appeal is denied to this extent. 


REMAND

As noted previously, the veteran submitted a notice of 
disagreement with a June 2000 rating action holding that new 
and material evidence sufficient to reopen a claim of service 
connection for a low back condition had not been submitted 
and denying entitlement to service connection for a bilateral 
knee disability.  However, she has not been sent a Statement 
of the Case on these issues.  In Manlicon v. West, 12 Vet. 
App. 238 (1999), the Court held that in these circumstances 
where a notice of disagreement is filed, but a statement of 
the case has not been issued, the Board must remand the claim 
to the RO to direct that a statement of the case be issued.  
The failure to issue a Statement of the Case in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  Godfrey v. Brown, 7 Vet.App. 398, 
408-10 (1995); see also Archbold v. Brown, 9 Vet.App. 124, 
130 (1996).  After 


the RO has been given the opportunity to cure such a defect, 
the claim will be returned to the Board only if the veteran 
perfects her appeal in a timely manner.  Smallwood v. Brown, 
10 Vet.App. 93, 97 (1997); see also In re Fee Agreement of 
Cox, 10 Vet.App. 361, 374 (1997) ("absent an NOD, an SOC and 
a Form 1-9 [substantive appeal], the BVA was not required--
indeed, it had no authority--to proceed to a decision") 
(citation omitted).

The case is accordingly REMANDED to the regional office for 
the following action:

The RO should furnish the veteran and her 
representative a Statement of the Case 
addressing the issues of new and material 
evidence to reopen a claim of service 
connection for a low back disability and 
her claim of entitlement to service 
connection for a bilateral knee 
disability and afford them an opportunity 
to perfect an appeal of the RO's denial 
of these issues by submitting a 
substantive appeal in response thereto.  
The RO should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of her 
claim following the issuance of the 
Statement of the Case unless she perfects 
her appeal.  If she submits a substantive 
appeal regarding either or both of those 
issues, such issue(s) should be included 
in the veteran's appeal.  Any additional 
action required to comply with the notice 
and development requirements of the 
Veterans Claims Assistance Act of 2000 
should be undertaken

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until she receives further notice.

The purpose of this REMAND is to ensure that the requirements 
of due process of law are satisfied.  The Board intimates no 
opinion as to the disposition regarding any remaining matter 
on appeal pending completion of the requested action.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

